983 F.2d 1054
White (William D.)v.Commonwealth of Pennsylvania, Secretary of Commonwealth,Comm of Elections, Board of Commissioners for the countiesof Adams, Allegheny, Armstrong, Beaver, Bedfore, Berks,Blair, Bradford, Bucks, Butler, Cambria, Cameron, Carbon,Centre, Chester, Clarion, Clearfield, Clinton, Columbia,Crawford, Cumberland, Dauphin, Delaware, Elk, Erie, Fayette,Forest, Franklin, Fulton, Greene, Huntington,
NOS. 92-3369, 92-3370
United States Court of Appeals,Third Circuit.
Dec 21, 1992

Appeal From:  W.D.Pa.,
Ziegler, J.


1
AFFIRMED.